Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After conducting thorough search, several closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest a method for managing communication in a system comprising a client entity and a plurality of servers, wherein the client entity is configured to send request messages to the servers, and wherein the servers are configured to process a request message received from the client entity and send to the client entity a response message as a result of processing said request message, and the method comprising the steps of sending, by the client entity, a request message to one of the plurality of servers for processing by the server; computing, by the server receiving the request message, an indicator for a processing load of the server, and including information relating to said indicator into the response message; sending, by the server, the response message to the client entity; storing, by the client entity, said information relating to said indicator; selecting, by the client entity, a server from said plurality of servers for sending a further request message to one of the plurality of servers, wherein 

Claims 1-11 are allowed because of the combination and other limitations listed above.

Interview Summary
A proposed amendment was submitted for applicant's consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner's Amendment below in order to place the application in condition for allowance.

Examiner Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's Amendment was given in a telephone interview with the Applicant's Representative, Aliyar Attaran (Reg. #78,695) on May 27, 2021 via telephone and email, followed by an amended word document.

Claims 1, 2, 8, 9, and 10 are amended.

Claim 12 is cancelled.

Claims 1-11 are allowed.

Claims

1. (Currently Amended) A method for managing communication in a system comprising a client entity and a plurality of servers, wherein the client entity is configured to send request messages to one of the servers, and wherein the servers are configured to process a request message received from the client entity and send to the client entity a response message as a result of processing said request message, the method comprising the steps of:
sending, by the client entity, a request message to each server of the plurality of servers for processing by each server;
for each server of the plurality of servers:
computing, by the server receiving the request message, an indicator that indicates a processing load of the server, and including information relating to said indicator into the response message;
sending, by the server, the response message to the client entity; and
storing, by the client entity, said information relating to said indicator;
comparing, by the client entity, a plurality of indicators received from the plurality of servers; and
selecting, by the client entity, a server from said plurality of servers for sending a further request message to the selected server,
wherein an indicator received from the selected server indicates that the selected server has the least processing load among the plurality of servers, [[and]]
wherein said selecting is made at least on the basis of the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers, and 
wherein the indicator is computed from a first information expressing a static processing capacity of the server.

2. (Currently Amended) The method of claim 1, wherein the indicator is further computed from a 

3. (Original) The method of claim 2, wherein the second information comprises information on an internal dynamic load of the server.

4. (Original) The method of claim 3, wherein the indicator comprises a numeric figure obtained by computing a ratio between a first numeric figure representing the first information and a second numeric figure representing the second information.

5. (Original) The method of claim 4, wherein the figure expressed by the indicator is obtained by further multiplying said ratio by a normalization factor.

6. (Previously Presented)  The method of claim 4, wherein the step of selecting a server from said plurality of servers comprises selecting a server for which the stored information relates to, either, a lowest indicator figure, or a highest indicator figure.

7. (Previously Presented) The method of claim 1, wherein the selecting of a server from said plurality of servers is further based on stored information by the client entity indicating a static processing load of one or more servers.

Currently Amended) A system comprising a client entity and a plurality of servers, wherein the client entity is configured to send request messages to the servers, and wherein the servers are configured to process a request message received from the client entity and send to the client entity a response message as a result of processing said request message, and wherein:
the client entity is further configured to: 
send a request message to each server of the plurality of servers for processing by each server, to receive a response message from each server receiving the request message, to store said information relating to an indicator that indicates a processing load of the server, to compare a plurality of indicators received from the plurality of servers, and to select a server from said plurality of servers for sending a further request message to the selected server,
wherein an indicator received from the selected server indicates that the selected server has the least processing load among the plurality of servers, and
wherein the indicator is computed from a first information expressing a static processing capacity of the server,
wherein said selection is made at least on the basis of the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers; and
the server is configured to receive, from the client entity, the request message for processing by the server, to compute said indicator, to include information relating to said indicator into the response message, and to send the response message to the client entity.

Currently Amended)  A client entity in a system comprising a plurality of servers, the client entity comprising:
sending unit configured to send a request message to each server of the plurality of servers for processing by each server, wherein for each server of the plurality of servers, the server computes an indicator that indicates a processing load of the server, includes information relating to said indicator into a response message, and sends the response message to the client entity;
receiving unit configured to receive [[a]] the response message from each server receiving the request message;
storing unit configured to store said information relating to an indicator that indicates  a processing load of each server;
selecting unit configured to compare a plurality of indicators received from the plurality of servers, and select a server from said plurality of servers for sending a further request message to the selected server;
wherein said selection is made at least on the basis of comparing a plurality of indicators received from the plurality of servers and the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers, [[and]] 
wherein an indicator received from the selected server indicates that the selected server has the least processing load among the plurality of servers, and 
wherein the indicator is computed from a first information expressing a static processing capacity of the server.

Currently Amended)  A server in a system comprising a client entity and a plurality of servers, the server comprising:
receiving unit configured to receive, from the client entity, a request message for processing by the server; 
computing unit configured to compute an indicator that indicates a processing load of the server;
including unit configured to include information relating to said indicator into a response message; and
sending unit configured to send the response message to the client entity, 
wherein the server is selected from a plurality of servers for receiving further request message from the client entity, based at least on comparing a plurality of indicators received from the plurality of servers and determining that the indicator indicates that the server has the least processing load among the plurality of servers, and
wherein the indicator is computed from a first information expressing a static processing capacity of the server.

11. (Previously Presented) A computer readable non-transitory storage medium storing a computer program which, when executed on at least one processor, causes the at least one processor to perform a method according to claim 1.

12. (Cancelled)

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone

Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 6/3/21Primary Examiner, Art Unit 2441